Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-18-00480-CR

                                    The STATE of Texas,
                                         Appellant

                                              v.

                                 Stephen Andrew SEAMAN,
                                          Appellee

                 From the County Court at Law No. 15, Bexar County, Texas
                                  Trial Court No. 515715
                        Honorable Robert Behrens, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       SIGNED September 19, 2018.


                                               _________________________________
                                               Marialyn Barnard, Justice